Citation Nr: 0415731	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain with degenerative joint and disc disease, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967, and from October 1973 to October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to a disability 
rating in excess of 40 percent for lumbosacral strain with 
degenerative joint and disc disease.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In April 2003, he requested, through his 
representative, a video-conference hearing before a Veterans 
Law Judge.  Thereafter, the RO contacted the representative 
in order to clarify the veteran's hearing request.  There was 
no reply.  Therefore, in April 2004 the Board wrote to the 
veteran and asked that he indicate whether or not he wanted 
to appear for a hearing.  The letter further stated that if 
the veteran did not reply within 30 days, the Board would 
assume that he did not want a hearing.  However, a request 
for withdrawal of a hearing may only be withdrawn by an 
appellant or by a representative with the consent of the 
appellant.  See 38 C.F.R. § 20.702(e).

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for an appropriate hearing to be scheduled.



The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


